DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-12, drawn to an electronic device;.
II. Claims 13-14, drawn to a method of controlling a transistor; and 
III. Claims 15-20, drawn to a different method of determining temperature and current.
The inventions are independent or distinct, each from the other because:

Inventions I and II - Process and Apparatus. 
Inventions I and II are related as process (Invention II) and apparatus for its practice (Invention I).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case Invention I can be used to practice another materially different process, such as a process that does not apply a voltage between a source electrode and a drain electrode of said semiconductor transistor; does not apply a gate voltage to a gate electrode of said semiconductor transistor; does not detect light emitted by said semiconductor transistor after said apply said voltage and said applying said gate voltage; and does not modifying said gate voltage based on light detected from said semiconductor transistor.  
Also, Invention I can be used to practice another materially different process, such as a process that communicates with said optical detector to receive information regarding said light detected, and that provides information concerning at least one of an electrical current flowing in, a temperature of, or a condition of said at least one of said semiconductor transistor or said semiconductor diode during operation.  
Also, Invention II can be practiced by another and materially different apparatus, such as an apparatus that includes circuitry for applying a voltage between a source electrode and a drain electrode of said semiconductor transistor; circuitry for applying a gate voltage to a gate electrode of said semiconductor transistor; circuitry for detecting light emitted by said semiconductor transistor after said apply said voltage and said applying said gate voltage; and circuitry for modifying said gate voltage based on light detected from said semiconductor transistor.  
Also, Invention II can be practiced by another and materially different apparatus, such as an apparatus that does not include circuitry that provides information concerning at least one of an electrical current flowing in, a temperature of, or a condition of said at least one of said semiconductor transistor or said semiconductor diode during operation.  

Inventions I and III - Process and Apparatus. 
Inventions I and III are related as process (Invention III) and apparatus for its practice (Invention I).  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case Invention I can be used to practice another materially different process, such as a process that does not determine light emitted by the semiconductor device as a function of temperature and current of the semiconductor device over a temperature and current range in a calibration process; such as a process that does not apply a voltage to said semiconductor device such that the semiconductor device is in operation and emits light; a process that does not detect light emitted by the semiconductor device after the applying said voltage; and a process that does not determine the temperature and the current of the semiconductor device based on comparing light detected from said semiconductor device and the light determined in the calibration procedure.
Also, Invention I can be used to practice another materially different process, such as a process that communicates with said optical detector to receive information regarding said light detected, and that provides information concerning at least one of an electrical current flowing in, a temperature of, or a condition of said at least one of said semiconductor transistor or said semiconductor diode during operation.  
Also, Invention III can be practiced by another and materially different apparatus, such as an apparatus that includes circuitry that determines light emitted by the semiconductor device as a function of temperature and current of the semiconductor device over a temperature and current range in a calibration process; circuitry that applies a voltage to said semiconductor device such that the semiconductor device is in operation and emits light; circuitry that detects light emitted by the semiconductor device after the applying said voltage; and circuitry that determines the temperature and the current of the semiconductor device based on comparing light detected from said semiconductor device and the light determined in the calibration procedure.
Also, Invention III can be practiced by another and materially different apparatus, such as an apparatus that does not include circuitry that provides information concerning at least one of an electrical current flowing in, a temperature of, or a condition of said at least one of said semiconductor transistor or said semiconductor diode during operation.  

Inventions II and III – Distinct Processes.
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, Inventions II and III as claimed have a materially different design, mode of operation, function, or effect.  For example, Invention II requires 
applying a voltage between a source electrode and a drain electrode of said semiconductor transistor;
applying a gate voltage to a gate electrode of said semiconductor transistor;
detecting light emitted by said semiconductor transistor after said applying said voltage and said applying said gate voltage; and
modifying said gate voltage based on light detected from said semiconductor transistor.
In contrast, Invention III does not require any of these particular steps and does not includes this combination of steps.  
Also, Invention III requires:
determining light emitted by the semiconductor device as a function of temperature and current of the semiconductor device over a temperature and current range in a calibration process;
applying a voltage to said semiconductor device such that the semiconductor device is in operation and emits light;
detecting light emitted by the semiconductor device after the applying said voltage; and
determining the temperature and the current of the semiconductor device based on comparing light detected from said semiconductor device and the light determined in the calibration procedure.
The Examiner notes that the second and third steps of Inventions II and III are similar but still different.  Evan if one assumes these are not materially different, the first and fourth steps of Inventions II and III are clearly materially different in materially mode of operation, function, and/or effect.  
Next, for the reasons discussed above, the different steps and the different combination of steps also show that the claims do not overlap in scope.  
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.


Search Burden.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter due to the different elements and different scope of the claims; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries) due to the different elements and different scope of the claims;
the prior art applicable to one invention would not likely be applicable to another invention due to the different elements and different scope of the claims; 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph, due to the different elements and different scope of the claims. 
The Examiner performed a preliminary search of the independent claims.  For Invention I, more than 900,000 references were returned; for Invention II 3,681 references were returned, and for Invention III 1,739 references were returned.  The number of results for Invention I is so large that there will be a lot of work required to filter the art to the point it can be reviewed within the time constraints of prosecution.  Furthermore, regarding Inventions I and II, only 2,066 references were the same, so that there are approximately 1,600 references for Invention II that need to be further filtered and reviewed in addition to the references for Invention I.  Regarding Inventions I and III, only 1,182 references were the same, so that there are more than 500 references for Invention III that need to be further filtered and reviewed in addition to the references for Invention I.  Regarding Inventions II and III, only 9 references were the same, so that nearly all of the references returned for Inventions II and III are different and need to be separately filtered and reviewed.  
When everything is considered, there would be a serious search burden and/or examination burden if restriction were not required.

Applicant’s Reply.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Joint Inventors.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Potential Rejoinder.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636